DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
3.	Receipt of Applicant’s Amendment filed 01/06/2022 is acknowledged.  Claims 1-7, 9-19 and 21 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner’s Notes: 35 USC § 101
5.	Claims 18-20 recites: “A system, comprising a computing device…”; based on Applicant’s specifications, page 12, paragraphs [0044, 0047, 0076], which states: “The client computing device 310 can be configured execute the executable code 330 using one or more processors (not shown) of the client computing device 310… the computing system 700 includes one or more processing units 710, 715 and memory 720, 725. In FIG. 7, this basic configuration 730 is included within a dashed line. The processing units 710, 715 execute computer-executable instructions. A processing unit can be a general-purpose central processing unit (CPU), processor in an application-specific integrated circuit (ASIC) or any other type of processor.  It is assumed that the computing device refers to a computer’s processor, and it is limited to statutory embodiment.

Claim Rejections – 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


9.	Claim(s) 1-7, 9-19 and 21 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of, in view of Ante et al. (Pub. No. US 2019/0344181 A1; hereinafter referred to as Ante, in view of Goossens et al. (Patent No. US 9,639,378 B2; hereinafter referred to as Goossens).
As per claim 1, Ante discloses a method, comprising: 
loading a plug-in module into an integrated development environment (See Fig 1; paragraphs [0022], [0026] and [0031] – loads assets (plug-in), wherein the plugin module modifies functionality provided by the integrated development environment (See paragraph [0031] – creates/modifies functionalities); using the plug-in module and the integrated development environment to generate an executable asset bundle based on one or more source code assets and one or more three-dimensional model assets loaded in the integrated development environment, wherein the one or more source code assets comprise executable instructions to interact with the one or more three-dimensional model assets (See paragraph [0032] – executable asset bundle; also paragraphs [0020-0021] – assets including OOP (source code) and 3D models which interacts when said assets can reference each other); exporting the executable asset bundle from the integrated development environment; and compiling an executable program using the integrated development environment without the one or more source code assets and the one or more three-dimensional model assets in the executable asset bundle (See paragraphs [0020-0021] and [0031-0034] – bundle exported out of IDE, and “compilation/generation” of an executable program is performed).
Although Ante discloses a system to address third-party assets on a gaming environment; Ante does not explicitly states - wherein the plug-in module generates the executable asset bundle, and the plug-in module comprises one or more user interfaces that select the one or more source code assets or the one or more three-dimensional model assets.
Goossens discloses an asset management system; which processes 3D assets as plug-in and provides preview before executable bundle is completed - wherein the plug-in module generates the executable asset bundle (See column 7, lines 62-67, column 8 lines 1-9 and column 13, line 20 – generates executable bundle), and the plug-in module comprises one or more user interfaces that select the one or more source code assets or the one or more three-dimensional model assets (See column 8. Line 10-27 and column 10, lines 13-67 – UI for selecting assets).
Ante and Goossens are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Ante’s utilization of UNITY™ real-time development platform; and further combine it with Goossens third-party 3D assets management; thus, the combination improves iteration time on a project, enable the studio to design, code and test projects more often, result in a higher quality game or application using the addressable asset system; while ensuring third-party assets utilization regardless of the type of said assets (See Ante’s and Goossens’ Abstracts).

As per claim 2, Ante and Goossens disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: executing the executable program on a client computing device; loading, using the executable program, the executable asset bundle on the client computing device; and running the executable asset bundle as part of the executable program on the client computing device (See Ante’s Fig. 1; paragraphs [0031-0034] – runtime mode).

As per claim 3, Ante and Goossens disclose the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: excluding a code dependency of one of the one or more source code assets from the executable asset bundle based on a configuration of the client computing device (See Ante’s paragraph [0036] – excluding dependencies).

As per claim 4, Ante and Goossens disclose the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the loading the executable asset bundle comprises downloading the executable asset bundle from a server computer via a computer network (See Ante’s Fig.1).

As per claim 5, Ante and Goossens disclose the method of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(2)).
Although Ante does not explicitly states the inclusion of “scripts” as assets; Ante discloses the utilization of UNITY™ real-time development platform, which includes   ScriptableObject and engine for running assets - wherein: the one or more source code assets comprises a script asset; and the running the executable asset bundle comprises interpreting the script asset using a script engine that is part of the executable program (See Ante’s paragraphs [0022] - Unity™; and paragraphs [0031-0034] – executing bundle).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to utilize UNITY® platform, which allows the utilization of ScriptableObjectas assets to create or modify said assets when developing and executing 3D/Virtaul applications/games; thus, memory usage is optimized while saving assets during editor sessions usable at runtime.

As per claim 6, Ante and Goossens disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: uploading the executable asset bundle to a server computer via a computer network (See Ante’s paragraphs [0037-0038] – uploading to server).

As per claim 7, Ante and Goossens disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein: loading the plug-in module into the integrated development environment comprises loading a user interface component of the plug-in module into a user interface of the integrated development environment; and the method further comprises excluding a code dependency of one of the one or more source code assets from the executable asset bundle via the user interface component (See Ante’s paragraph [0032] – user interface used for development; including exclusion of dependencies (See rejection above)).

Claim 8 (Cancelled).

Claims 9-10 are essentially the same as claims 1-2 except they set forth the claimed invention as one or more non-transitory computer-readable storage media with the inclusion of 3D model and UI (See Ante’s paragraphs [0020] and [0032]) and are rejected with the same reasoning as applied hereinabove.

As per claim 11, Ante and Goossens disclose the one or more non-transitory computer-readable storage media of claim 10 (See claim 10 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the loading the executable asset bundle on the client computing device comprises: loading the one or more three-dimensional model assets into a memory space of the executable program; and executing the executable instructions to interact with the one or more three-dimensional model assets (See Ante’s Fig.1 –memory space and execution of program based on assets (See rejection above); also paragraphs [0020-0021] – interact with model assets which includes OOP and 3D models).

Claim 12 is essentially the same as claims 4 except is set forth the claimed invention as one or more non-transitory computer-readable storage media and is rejected with the same reasoning as applied hereinabove.

As per claim 13, Ante and Goossens disclose the one or more non-transitory computer-readable storage media of claim 10 (See claim 10 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the loading the executable asset bundle on the client computing device comprises: detecting a selection of a user interface element of the executable program (See Ante’s paragraph [0032] – UI platform); and responsive to the detecting, loading the one or more three-dimensional model assets and the executable instructions from the executable asset bundle (See Ante’s paragraph 0032] – loading assets, including code and/or 3D model).

Claim 14 is essentially the same as claims 6 except is set forth the claimed invention as one or more computer-readable storage media and is rejected with the same reasoning as applied hereinabove.

As per claim 15, Ante and Goossens disclose the one or more non-transitory computer-readable storage media of claim 9 (See claim 9 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the operations further comprise: excluding a code dependency of one of the one or more source code assets from the executable asset bundle based on a selection detected via the plug-in user interface (See Ante’s paragraph [0036] – excluding dependencies; also paragraph [0026]).

Claim 16 is essentially the same as claims 3 except is set forth the claimed invention as one or more computer-readable storage media and is rejected with the same reasoning as applied hereinabove.

As per claim 17, Ante and Goossens disclose the one or more non-transitory computer-readable storage media of claim 9 (See Ante’s claim 9 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the integrated development environment comprises a UNITY® real-time development platform (See Ante’s paragraph [0022] - Unity™).

Claims 18-19 are essentially the same as claims 1 and 6 except they set forth the claimed invention as a computing device and are rejected with the same reasoning as applied hereinabove.

Claim 20 (Cancelled).

As per claim 21, Ante and Goossens disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the executable instructions to interact with the one or more three-dimensional model assets comprise instructions to display the one or more three-dimensional model assets on a graphical display (See Ante’s paragraphs [0020-0021, 0025-0026] – displays content including assets/models/simulation, etc; also see Goossens column 10, lines 13-67).

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mandrika et al. – Patent No. US 10,365,919 B1; which teaches: Managing software assets installed in an integrated development environment.
		
11.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
					
Response to Arguments
12. 	Applicant's arguments for independent and dependent claims have been considered but are moot in view of the new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        01/19/2022.